DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on September 14, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Fourteen (14) sheets of drawings were filed on September 14, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olkkonen et al. (US 2018/0081176 A1).
Regarding claim 1; Olkkonen et al. discloses a light-guiding device (20 is a substrate that forms a light guide; see Figures 2D) comprising: 
a first light-guiding portion (first light guiding portion; see annotated Figure 2D below) that is covered with a first overcoat layer (first overcoat layer, 27A; see annotated Figure 2D below); 
a second light-guiding portion (second light guiding portion; see annotated Figure 2D below) that is covered with a second overcoat layer (second overcoat layer 27B; see Figure 2D below); and 
a central member (central member; see annotated Figure 2D below) that couples with the first light-guiding portion and the second light-guiding portion, 
wherein the central member has a first region (region where first and second overcoat layers overlap; see annotated Figures 2D below) where the first overcoat layer overlaps with the second overcoat layer.  


    PNG
    media_image1.png
    667
    655
    media_image1.png
    Greyscale

Regarding claim 2; Olkkonen et al. further discloses the central member (see Figure 2D annotated above and below), wherein in the central member, a coating thickness of the first region (first region; see Figure 2D annotated below) is thicker than a coating thickness of a second region (second region; see Figure 2D annotated below) where the first overcoat layer (27A) does not overlap with the second overcoat layer (27B).  

    PNG
    media_image2.png
    667
    655
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2017/0184854 A1) in view of Ofir et al. (US 2018/0292599 A1)
Regarding claim 1; Takagi et al. discloses a light-guiding device (virtual image display apparatus; see the title and Figure 10A) comprising: 
a first light-guiding portion (10); 
a second light-guiding portion (10); and 
a central member (150) that couples with the first light-guiding portion (10) and the second light-guiding portion (10).  
Takagi et al. does not disclose a fist overcoat layer and a second over coat layer,  wherein the central member has a first region where the first overcoat layer overlaps with the second overcoat layer.
Ofir et al. teaches that outer major surfaces of light guide elements may be coated with at least one of (see claim 21 and paragraph 62 of Ofir et al.) hard coatings, anti-scratch coatings, super-hydrophobic coatings, anti-smudge coatings, anti-bacterial and anti-fouling coatings, and anti-reflection coatings to provide protection to the light guide element and improve optical transmission characteristics thereof.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to coat the entire light guide (20) of Takagi et al. with at least two different coatings selected from hard coatings, anti-scratch coatings, super-hydrophobic coatings, anti-smudge coatings, anti-bacterial and anti-fouling coatings, and anti-reflection coatings to provide protection to the light guide element and improve optical transmission characteristics thereof, thereby forming a first overcoat layer on the first light-guiding portion (10) and a second overcoat layer on the second light-guiding portion (10), and a first region wherein the first overcoat layer and overlaps with the second overcoat layer in the central member (150).
Regarding claim 3; Takagi et al. discloses that the central member (150) disposes a positioning structure (CVa, CVb; see paragraph 102; CVa and CVb are located along edge portions of the light-guide member, which is different than the position from the first region, wherein the first region is the surface between the edge portions CVa and CVb) at position different from the first region (see Figures 10A and 10B).  
Regarding claim 4; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the first region and positioning structures with any desired widths for the purpose of obtaining a desired shape for optimal performance, including providing a lateral width of the first region that is narrower than a lateral width of the positioning structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). 
	Regarding claims 5 and 6; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the central member with a colored portion for the purpose of providing a desired visual effect or providing a desirable aesthetic appearance.
The examiner notes that applicant is claiming the product (a light-guiding device), including the process of making the product (formed by two-color molding or formed by sheet insert molding), and therefor claims 5 and 6 are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.
Regarding claim 7; Takagi et al. teaches that the first light-guiding portion (10) and the second light-guiding portion (10; see Figure 2 which discloses light-guiding portion 10 in more detail) include an outward step (S15) provided in a concave shape at a tip end side away from the central member (50), respectively.  
Regarding claim 8; Takagi et al. teaches that the first light-guiding portion (10) and the second light-guiding portion (10) include the outward step at a front side and a back side, respectively (see Figure 2; S15 forms the front side step and the surface opposed to that is illustrated with a back side step).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874